          Case 2:21-cv-03476-ER Document 8 Filed 08/19/21 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES PROCOPIO,                             :   CIVIL ACTION
                                            :   NO. 21-03476
                                            :
            Plaintiff,                      :
                                            :
     v.                                     :
                                            :
CROWN ATLANTIC COMPANY, LLC,                :
                                            :
            Defendant.                      :


                                    ORDER

            AND NOW, on this 19th day of August, 2021, it is

hereby ORDERED that Plaintiff’s Motion to Remand (ECF No. 4) is

GRANTED. This case shall be remanded to the Court of Common

Pleas of Philadelphia County.

            AND IT IS SO ORDERED.



                              /s/ Eduardo C. Robreno
                              EDUARDO C. ROBRENO, J.
